Citation Nr: 9929821	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed due to undiagnosed illness.

2.  Entitlement to service connection for abdominal pain, 
claimed due to undiagnosed illness.

3.  Entitlement to service connection for chest pain, claimed 
due to undiagnosed illness.

4.  Entitlement to service connection for joint pain, claimed 
due to undiagnosed illness.

5.  Entitlement to service connection for skin rashes, 
claimed due to undiagnosed illness.

6.  Entitlement to service connection for fatigue, claimed 
due to undiagnosed illness.

7.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
September 1993, including service in the Southwest Asia 
theater of operations (SWA) during the Persian Gulf War.  The 
veteran also appear to have had one month, eighteen days 
active duty of unspecified nature in the Missouri Army 
National Guard in the early 1980s, but no disabilities are 
alleged to relate to that period of service.

This appeal arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, denying entitlement to TDIU, and a 
September 1997 rating decision denying service connection for 
various disabilities, including as secondary to undiagnosed 
illness.

The veteran's service connection claims had initially 
included weight loss as an undiagnosed illness, but the 
veteran withdrew his appeal of this issue at his hearing 
before a traveling section of the Board in January 1999.  See 
38 C.F.R. § 20.204(b)-(c) (1998).

The issue of the veteran's entitlement to a total disability 
rating based on individual unemployability is the subject of 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  There is no evidence demonstrating that chest pain or 
joint pain has impaired the veteran's earning capacity in any 
manner.

3.  The veteran's current skin disorder has been diagnosed as 
neurodermatitis, and his current stomach complaints have been 
diagnosed as hiatal hernia and irritable bowel syndrome.

4.  Memory loss and fatigue are components of the veteran's 
service-connected PTSD, and not separate, independent 
disabilities.

5.  A stomach and intestinal condition, characterized by 
right lower quadrant pain, general abdominal tenderness, and 
periodic diarrhea and nausea, has current diagnoses of hiatal 
hernia and irritable bowel syndrome; the symptoms of this 
condition were first noted during the veteran's active 
military service, and have persisted essentially unabated 
since that time.

6.  The veteran suffered from a skin condition diagnosed as 
tinea versicolor during his active military service and 
currently suffers from a skin condition diagnosed as 
neurodermatitis; these conditions have distinct and 
dissimilar symptoms.  There is no evidence that the veteran's 
tinea versicolor was continuously symptomatic following his 
active military service, and there is no competent medical 
evidence that the veteran's neurodermatitis is related to his 
active military service.


CONCLUSIONS OF LAW

1.  The veteran may not be granted service connection on a 
presumptive basis for memory loss, abdominal pain, chest 
pain, joint pain, skin rashes, or fatigue, claimed as 
undiagnosed illnesses related to his service in Southwest 
Asia (SWA) during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chest pain or joint 
pain.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A hiatal hernia and irritable bowel syndrome were 
incurred during his active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(b) (1998).

4.  A skin condition, to include neurodermatitis, was not 
incurred or aggravated during the veteran's active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, a Persian Gulf War (PGW) veteran, has claimed 
entitlement to service connection for a variety of 
disabilities, which he asserts are undiagnosed conditions 
linked to his active duty during that conflict.  The law and 
VA regulations provide for presumptive service connection in 
cases where a veteran offers competent, objective medical or 
lay evidence of a chronic disability resulting from an 
undiagnosed illness which became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the PGW, or that became manifest to a 
degree of 10 percent or more between the end of his service 
in that theater during the PGW and the present date.  See 
38 U.S.C.A. § 1117 (West, Supp. 1998); 38 C.F.R. § 3.317 
(1997); see also "Compensation for Certain Undiagnosed 
Illnesses," 62 Fed. Reg. 23138-23139 (1997) (effective Nov. 
2, 1994, codified at 38 C.F.R. § 3.317(a)(1)(i), 
retroactively extending presumptive period for service 
connection for certain undiagnosed illnesses to December 31, 
2001).

The conditions claimed by the veteran under these provisions 
include memory loss, abdominal cramps, chest pain, joint 
pain, skin rashes and fatigue.  The veteran's service medical 
records show that at the time of his pre-enlistment physical 
examination in August 1984, he reported a history of 
"fungus" on his chest "all his life."  The examining 
physician noted this condition to be "familial," not 
disabling and not itchy.  No abnormalities were noted on the 
examination report itself.  An examination report in December 
1989 likewise found no abnormalities or disabilities, 
although the veteran did report frequent or severe headaches 
on a history taken contemporaneously.  Following the 
veteran's return from SWA in April 1991, he received a 
demobilization/redeployment medical evaluation, for which he 
also provided a medical history.  At that time, relevant 
complaints included swollen or painful joints, frequent 
headaches, skin disease, pain or pressure in the chest, and 
stomach, liver or intestinal trouble.  The examiner noted 
skin rash which had occurred in SWA, but found no change in 
the veteran's health status otherwise, from that preceding 
his deployment.  Service medical records show treatment for a 
variety of complaints in the period following the veteran's 
return from SWA through his release from active duty, 
including back pain, chest colds, swollen glands, one 
instance of "chronic fatigue" (per the veteran's 
description), ingrown toenails and, most frequently during 
and after August 1992, stomach and bowel symptoms.  In 
February 1993, the veteran received a periodic medical 
examination, which noted tinea versicolor on his back, 
treated with Mycelex and Selsun.  No other relevant 
abnormalities were noted.  The veteran elected not to receive 
a medical examination prior to his separation from active 
duty in September 1993.

The veteran's initial VA medical examination, performed at 
the VA Medical Center (VAMC) at Fayetteville, Arkansas, in 
October 1993, noted complaints of recurrent right lower 
quadrant abdominal pain, consistent with symptoms reported by 
the veteran prior to his release from active duty.  In 
addition, the veteran reported sharp right sided chest pain.  
These complaints were diagnosed as resulting from an 
"unknown etiology."

The veteran's claim for compensation for the conditions noted 
in the "Issues" section of this decision was filed in March 
1995.  In April 1996, the veteran testified concerning his 
claim at a hearing at the RO, but essentially limited his 
statements to circumstances surrounding his post-traumatic 
stress disorder (PTSD) claim (which was later granted).  VA 
medical records through July 1996 show treatment essentially 
limited to the veteran's back and psychiatric complaints.  In 
August 1996, the veteran received another examination at the 
Fayetteville VAMC, at which time he reported joint pain, 
chest pain, right lower quadrant abdominal pain, rash, 
blisters, memory loss and headaches.  The veteran asserted 
that all symptoms began shortly after his return from SWA 
although, as noted above, this is not supported by the 
medical records.  Objectively, the veteran's memory was 
reported as "fair[,] with some difficulty recalling events 
in the past."  On examination, the veteran's skin was 
reported to have numerous small blisters, some of which had 
ruptured, leaving denuded areas of skin up to one centimeter 
in size which were red, inflamed and tender.  The veteran's 
abdomen was reported as flat and soft, with some mild 
generalized tenderness.  Diagnostic tests pertaining to the 
veteran's complaints were unremarkable.  The examiner's 
pertinent diagnoses included: arthralgias of multiple joints, 
cause not diagnosed, "Persian Gulf War syndrome," chest 
pain of undiagnosed etiology, neurodermatitis, and small 
hiatus hernia without reflux.

In November 1996, the veteran's psychiatry staff physician at 
the Kansas City, Missouri, VAMC provided a statement in 
connection with his application for Social Security 
Administration (SSA) disability benefits.  The physician 
indicated, in pertinent part, that the veteran's short- and 
long-term memory loss was a component of his PTSD.  The 
veteran's persistence, ability to sustain an ordinary 
routine, and ability to complete a normal work day or week 
without an unreasonable number and length of rest periods 
were also deemed to be moderately or markedly limited as a 
result of his PTSD.

In September 1997, the veteran was again examined at the 
Fayetteville VAMC, by the same physician who had conducted 
the 1993 and 1996 examinations. Complaints again reported 
were memory loss, generalized joint pain and stomach pain, 
and the veteran's stomach condition now reportedly included 
nausea, diarrhea and occasional vomiting.  His skin condition 
was not noted or addressed, and there was no complaint or 
notation of chest pain.  The veteran's memory loss was not 
objectively reviewed, and the examiner's diagnoses included 
irritable bowel syndrome and hiatus hernia without reflux.  
No diagnosis was entered with regard to the reports of 
generalized joint pain.  In October 1997, the same provider 
conducted a "record review," but this was limited to the 
veteran's back condition.

The veteran and his wife testified at a January 1999 hearing 
before a traveling section of the Board.  The veteran 
described his stomach and intestinal symptoms as essentially 
continuous since they began during his active service, and 
varying in intensity.  Upon questioning by his representative 
he also described chest pains "on and off."  With respect 
to joint pain, the veteran reported that it began in about 
1992 and had persisted continuously to the present.  The 
veteran also discussed his skin rash, indicating that he had 
not had the rash in the preceding three weeks ("since right 
before Christmas), but that "when it's there, it itches 
constantly."  He described it as red with small blisters, 
generally occurring on the arms, from the armpit to the 
wrist, but occasionally on the back and legs.  The veteran's 
wife confirmed that the veteran complained of joint pain and 
also confirmed periodic outbreaks of skin rash or lesions.

Service Connection for Conditions Claimed as Undiagnosed 
Illnesses.

As noted above, VA may pay compensation under 38 U.S.C.A. 
§ 1117 to any Persian Gulf veteran "suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  By regulation, VA 
has determined that these may include, inter alia, symptoms 
such as fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  See 38 C.F.R. § 3.317(b).  However, the 
symptoms "cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (emphasis added).  
The VA General Counsel's office (whose opinions are binding 
on the Board, see 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5), 
has further determined that service connection may not be 
presumptively established under 38 U.S.C. § 1117(a) "for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined."  See VAOPGCPREC 8-98 
(O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 (1998) (emphasis 
added).

In the veteran's case, all symptoms with the exception of his 
claimed chest pain and generalized joint pain have been 
attributed to a known clinical diagnosis.  His skin condition 
(although not noted on the most recent examination) has been 
assessed as neurodermatitis, his stomach complaints have been 
diagnosed as hiatal hernia and irritable bowel syndrome, and 
memory loss and fatigue (i.e., ability to complete work 
without unusually numerous or lengthy rest periods) have been 
characterized as symptoms of his PTSD.  Accordingly, these 
symptoms are not entitled to presumptive service connection 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

Moreover, since memory loss and fatigue are shown by the 
competent medical evidence of record to be components of the 
veteran's PTSD, and not separate, independent disabilities, 
granting service connection for these conditions on any basis 
would constitute an inappropriate evaluation of the same 
disability under different diagnoses.  See 38 C.F.R. 
§§ 3.303(a); 4.14.

The veteran's remaining undiagnosed symptoms are generalized 
joint pain and chest pain. The Board first notes that VA may 
only pay compensation for a "disability," a claimed 
undiagnosed illness or otherwise.   See, e.g., 38 U.S.C.A. 
§§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303; cf. 38 U.S.C.A. 
§ 1153 (showing of aggravation requires an increase in 
disability).  The Court of Appeals for Veterans Claims 
("Court") has indicated it will rely on the definition of 
disability contained in 38 U.S.C.A. § 1701(1), which states: 
"The term 'disability' means a disease, injury, or other 
physical or mental defect."  See Allen v. Brown, 7 Vet.App. 
439, 444 (1995).  However, the Court has limited this 
definition of disability "to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself."  Allen, 7 Vet.App. 
at 448 (emphasis added).  See also 38 C.F.R. § 4.1 
(disability ratings reflect "average impairment in earning 
capacity").

Based on all the evidence of record, there is nothing to 
indicate that the veteran's reported chest pain constitutes a 
disability within the meaning of the statutes and regulations 
governing VA.  In addition to the absence of any complaint or 
finding of chest pain on his most recent VA examination, 
there is no indication that the veteran has required any 
medical treatment for this condition, and there is no 
indication or claim that veteran's chest pain has interfered 
with his earning capacity in any way.  Similarly, although 
the veteran has reported generalized joint pain for which no 
medical diagnosis has been entered, there is no evidence that 
any of the joint pain (other than that related to his 
service-connected back condition) has limited the veteran's 
function in his joints or impaired his ability to work in any 
way.  Accordingly, in the absence of any evidence of a 
disability, diagnosed or otherwise, the veteran is not 
entitled to service connection for chest pain or generalized 
joint pain.  See 38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303, 3.317 (1998).

Direct Service Connection for Joint Pain and Chest Pain.

Though service connection for the veteran's conditions on a 
presumptive basis must be denied, the United States Court of 
Appeals for the Federal Circuit has held (Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994)), that when an appellant is not 
entitled to a regulatory presumption of service connection, 
the claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.  In making a direct claim for service 
connection, however, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

 For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).

After reviewing the evidence with respect to joint pain and 
chest pain, the Board reiterates that compensation may not be 
paid absent evidence of a current disability.  Accordingly, 
because no such evidence has been provided, these claims must 
be denied on a direct basis as not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303; Epps, 126 
F.3d at 1468.

Direct Service Connection for a Stomach Condition and Skin 
Condition.

The Board finds that the veteran's claims with respect to a 
stomach or intestinal condition and a skin condition are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  See Murphy, 1 Vet.App. at 
81; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran has alleged that both his skin and stomach 
conditions first originated in service and have persisted 
since that time.  Service connection may be granted for a 
disability under 38 C.F.R. § 3.303(b) where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the condition still exists.  The evidence 
must be from a medical professional unless it relates to a 
condition which, under the Court's prior holdings, lay 
observation is competent to establish the existence of the 
disorder.  If a condition is deemed not to have been chronic, 
service connection may still be granted if the disorder is 
noted during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  Id.; Savage v. Gober, 10 Vet.App. 488, 495-
497 (1997).

The medical and lay evidence of record in this case indicates 
that a stomach condition, characterized by right lower 
quadrant pain, general abdominal tenderness, and periodic 
diarrhea and nausea, was first noted during the veteran's 
active service, and that these symptoms have persisted 
essentially unabated since that time.  The Board finds that 
the veteran, although a layman, is not prevented from 
offering competent, probative testimony related to his 
observation of the apparent physical manifestations of his 
stomach condition, particularly where continuity of 
symptomatology is at issue.  See Falzone v. Brown, 8 Vet.App. 
398, 403 (1995).  The reported symptoms have been 
authoritatively diagnosed by a VA examiner (who was clearly 
aware of the veteran's reported in-service and post-service 
history) as irritable bowel syndrome with a currently 
asymptomatic hiatal hernia.  Based on the notation of 
persistent stomach complaints in the veteran's service 
medical records, the reported continuance of symptoms after 
service, and the VA examiner's recent diagnoses, the Board 
finds that service connection for irritable bowel syndrome 
and a hiatal hernia, should be granted.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(b).

The veteran also has suffered from a skin disorder or 
disorders, both in service and afterwards.  He was 
specifically noted to have a skin rash during his service in 
SWA, and was diagnosed with tinea versicolor ("a common 
chronic, noninflammatory and usually symptomless disorder, 
characterized only by occurrence of multiple macular patches, 
of all sizes and shapes, varying from whitish in pigmented 
skin to fawn-colored or brown in pale skin," Dorland's 
Illustrated Medical Dictionary 1724-5 (27th ed. 1988) 
(emphasis added)) at the time of his final in-service medical 
examination in February 1993.  There is no mention of 
blisters or of raw painful skin in any of the veteran's in-
service medical records.

Following his separation from the service, the first 
indication of any skin condition is the veteran's claim of 
March 1995.  Significantly, no rash or blisters were reported 
in the veteran's October 1993 VA examination, and the only 
skin abnormality noted were tattoos on the veteran's right 
upper arm.  The first medical documentation of any post-
service skin condition was during the veteran's August 1996 
VA examination.  This was also the first time that the 
existence of blisters was noted as a symptom of a skin 
condition, or that a diagnosis of neurodermatitis was 
entered.  This condition appears to have persisted 
thereafter, albeit intermittently, based on the testimony of 
the veteran and his wife at the January 1999 hearing.

After reviewing this evidence, the Board observes that 
neither the veteran's skin symptoms nor diagnoses appear to 
have remained consistent since tinea versicolor was diagnosed 
in service in April 1991.  In addition, skin complaints 
generally have not remained continuous or nearly so since the 
veteran's discharge, with a period of approximately three 
years having elapsed between the last in-service diagnosis 
and report of symptoms of tinea versicolor, and the initial 
post-service complaints resulting in a diagnosis of 
neurodermatitis.  Since the veteran's current skin disorder 
cannot be said to have been noted during service or a 
presumptive period, the Board finds that continuity of 
symptomatology has not been shown thereafter.  Moreover, the 
Board finds that there is no competent lay or medical 
evidence which links the veteran's present skin condition to 
his in-service symptoms.  Accordingly, service connection for 
a skin rashes must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; see also Savage, 10 Vet.App. at 495-497.


ORDER

Service connection for generalized joint pain, chest pain, 
fatigue, memory loss and a skin rashes is denied.

Service connection for a hiatal hernia and irritable bowel 
syndrome, is granted.


REMAND

Total Disability Rating For Compensation Purposes, Based On 
Individual Unemployability

The veteran has requested as total disability rating for 
compensation purposes under 38 C.F.R. § 4.16(a), which may be 
assigned where the schedular rating is less than total if a 
veteran is unable to follow a "substantially gainful 
occupation" as a result of service connected disabilities.  
See also 38 C.F.R. §§ 3.340(b), 4.15.

The veteran is presently service connected for degenerative 
disc disease of the lumbar spine, PTSD, musculoskeletal 
headaches, residuals of injuries to two fingers, 
postoperative residuals of surgery to correct bilateral great 
ingrown toenails, and, as a result of this decision, for 
irritable bowel syndrome and a hiatal hernia.  Since he has 
asserted that he is unable to work as a result of these 
service-connected disabilities, and since the veteran was 
found to be disabled by SSA in December 1996 solely as a 
result of his service-connected PTSD, the Board finds that 
his claim must be considered well-grounded (while noting 
significant differences in VA and SSA concepts of disability 
and employability).  See Murphy, 1 Vet.App. at 81 (a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.")

The Board has no authority to assign a rating for the 
veteran's service-connected for irritable bowel syndrome and 
a hiatal hernia in the first instance, and the veteran has 
not had an opportunity to present evidence in that regard.  
Therefore, at this time the impact of the veteran's service-
connected disabilities on his employment cannot be fully 
assessed.  Accordingly, the TDIU claim must be REMANDED to 
the RO for completion of the following:

1.  After undertaking any necessary 
development and assigning such 
evaluation(s) as may be warranted for the 
veteran's service-connected for irritable 
bowel syndrome and hiatal hernia, the RO 
should readjudicate the issue of 
entitlement to TDIU.

2.  Thereafter, the RO should again 
review the record.  If the veteran's TDIU 
claim (or any other benefit sought on 
appeal for which he has filed a notice of 
disagreement) remains denied, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to ensure due process and 
obtain additional evidence.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  


No action is required of the veteran until he is notified.  
The claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

